Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose the following combination of limitations of independent claim 1:
wherein the at least one second electrode is capacitively coupled to at least one of the plurality of first electrodes for bend sensing in the flexible touch panel apparatus along the bending axis; 
wherein the plurality of third electrodes are capacitively coupled to the plurality of first electrodes for touch sensing on the flexible touch panel apparatus, and 
wherein at least one of the plurality of third electrodes overlaps the at least one second electrode in a third direction, thereby shielding the at least one second electrode from interference by user capacitive touch effects so as to cover a whole part of the at least one second electrode in the first direction, the third direction being perpendicular to the first direction and the second direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/               Examiner, Art Unit 2623                                                                                                                                                                                         
		/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623